Citation Nr: 0527079	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  04-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
2003, for the award of service connection for tinnitus.

2.  Entitlement to an effective date earlier than January 31, 
2003, for the award of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1961 to January 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the RO that 
denied entitlement to an effective date earlier than 
January 31, 2003, for the grant of service connection for 
tinnitus and for hearing loss.  The veteran filed a notice of 
disagreement (NOD) in October 2003, and the RO issued a 
statement of the case (SOC) in January 2004.  The veteran 
filed a substantive appeal in February 2004.

In February 2005, the veteran's representative filed 
additional evidence with the Board, along with a motion for 
good cause for filing the evidence out of time, and a signed 
waiver of initial RO consideration of the evidence.  

For reason expressed below, these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

On his VA Form 9, received in February 2004, the veteran 
requested a hearing before a Veterans Law Judge at a local VA 
office.  In a September 2004 letter, the Board notified the 
veteran that he was scheduled to appear at a hearing on 
November 16, 2004.  In response to that letter, the veteran 
withdrew his request for a hearing in writing.  In September 
2005, the veteran's representative submitted a written 
request, on the veteran's behalf, for a videoconference 
hearing.

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules the veteran for 
videoconference hearings, a remand of the claims on appeal to 
the RO is warranted.

In light of the foregoing, these matters are hereby REMANDED 
to the RO for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge in accordance with his 
representative's September 2005 request.  
The RO should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




